Citation Nr: 1518012	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-14 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Atlanta, Georgia


THE ISSUE

Entitlement to an annual clothing allowance pursuant to 38 C.F.R. § 3.810 (2014).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1968 to August 1971 and from September 1977 to September 1994. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 decision by the Department of Veterans Affairs (VA) Medical Center in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

A review of the record in this case raises the question as to the Veteran's entitlement to an annual clothing allowance.  The Veteran contends that, as a result of his service-connected back and right knee disabilities, he wears and/or uses certain prosthetic or orthopedic appliances which tend to wear or tear his clothing.

While the Veteran is service-connected for degenerative disc disease of the cervical spine and degenerative joint disease, right knee, and wears and/or uses orthopedic appliances, it is unclear from the record whether one or both of these appliances "tend to wear or tear" his clothing.  A VA examination is necessary to determine the current nature, extent, and severity of any possible wear and tear, caused by the Veteran's back and knee orthopedics, on his clothing.

The Board notes that in a July 2014 rating decision, the Veteran was declared not competent to handle disbursement of funds.  On remand, notice of his new VA examination should also be sent to his fiduciary.

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran and his fiduciary, as well as his representative, appropriate notice regarding the scheduling of the necessary VA examination.

2. The Veteran should be afforded an examination to determine whether his use of back and knee braces are for service connected disabilities and tend to wear or tear his clothing.  The Veteran should be asked to bring to the examination clothing that has suffered wear or tear as a result of his back and knee braces so that the examiner may observe the actual effects of the devices.  The Veteran's entire claims folder, to include his Virtual VA and Veterans Benefit Management System electronic files, should be furnished to the examiner for review and the examination report should reflect that such review was accomplished.  

a. The examiner should note the state of any clothing brought to the examination for inspection, and consider the Veteran's lay statements;

b. The examiner should offer an opinion as to whether it is at least as likely as not that either or both of the Veteran's back and knee braces are worn for service connected disabilities and tend to wear or tear his clothing.  The examiner should address the effect of any rigid frames contained in the braces on wearing or tearing clothing in their opinion.

3. Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinion without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

4. Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his fiduciary should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

